DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 11 November 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 11 November 2021, Applicant argues Mann’094 fails to disclose “a tip portion configured to be located external to the cavity and sized such that the tip portion cannot enter the cavity through the hollow tapered cylinder” because Mann’094’s element 34, which was previously relied upon to show a tip portion located externally of the cavity, is not sized such that it cannot enter the cavity through the hollowed tapered cylinder. The Office agrees with this assessment, but Mann’094 
The rejection is updated to reflect this interpretation in light of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim Rejections - 35 USC § 112
Claims 13, 15-19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the second end” in line 11. The term “the second end” is introduced on line 6 to describe an end of the shaft, but it is used to in lines 10-11 to describe a portion of the body that is “located externally to the cavity at the second end”.  There is insufficient antecedent basis for this limitation in the claim because there is no second end of the tip (which contains the cavity). 
Should the claim be read “the body including a tip portion configured to be located externally to the cavity at the second end [of the shaft]”? This interpretation is not consistent with Applicant’s disclosure: For example, Figures 10 shows an end of the is not located externally to the cavity of element 32 at this end. At the opposite end of the tip (arrow 206 in Figure 10), the body is located externally to the cavity. 
Alternately, the claim be read in this way: 
A tool having a first (proximal) end and a second (distal end) such that the shaft has a first end towards the proximal end of the device and a second end towards the distal end of the device; 
 wherein the tip has a first (proximal) end attached to the second (distal) end of the shaft and a second (distal) end; 
wherein the body includes a tip portion configured to be located externally to the cavity at the second (distal) end of the tip.  

This interpretation would be consistent with Applicant’s disclosure because in Figure 10, for example, the body (at 220) is external to the cavity at the second (distal) end 206 of the tip. However, as written, the claim language does not clearly convey this interpretation. 
For this reason, it’s unclear what Applicant means by the term “the second end” in line 11. Clarification is required. 
Claim 24 recites “the hollowed tapered portion cylinder of the tip” in line 2. 
Claim 24 depends from claim 17 which recites “the tip includes a proximal portion comprises a hollowed tapered cylinder”. Claim 17 depends from claim 13 which recites “the tip includes a distal portion comprising a hollow tapered cylinder” in line 8. 
Therefore, it’s unclear to which “hollow tapered cylinder” claim 24 is referring: (1) The hollow tapered cylinder at the proximal portion or (2) the hollow tapered cylinder at the distal portion? 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-14, 17-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mann et al. (US Patent 6,605,094). 
Claim 13: Mann’094 discloses a tool (Figure 8) for pulling an implantable lead extension (34) through a subcutaneous tunnel of a patient (column 4, lines 29-30). 
The tool includes a handle (10) and a shaft (12) extending from the handle. The shaft has a first end coupled to the handle and a second end coupled to a tip in the form of a carrier (32) (Figure 7).  
The carrier (32) forms a partial cylindrical wall with a cavity (28) defined by the partial cylindrical wall (Figures 7, 8, 8a). The tip (32) includes a distal portion having a hollowed tapered cylinder (area defined by element 24 in Figures 7, 8, 8a). 
There is a body (40) that is removably positionable within the cavity (28) that creates an interference fit with the tip (Figures 8, 8a; column 6, lines 17-20). 
The body (40) comprises a tip portion (8) that is configured to be located externally of the cavity (28) at the second end (regardless of which end is interpreted as the “second end”, element 8 is external to the cavity). The tip portion (8) cannot enter the cavity (28) through the hollow tapered cylinder (element 8 is too big; see Figure 1). 



    PNG
    media_image1.png
    363
    635
    media_image1.png
    Greyscale

Claim 18: The hollowed tapered cylinder of the proximal portion is a complete circumferential cylinder (Figures 7 and 8 of Mann’094 show the region identified as the “hollow tapered proximal end in the annotated copy of Figure 8a is a complete circumferential cylinder)
Claim 19: The partial cylindrical wall of the carrier comprises a middle portion (see annotated copy of Figure 8a in the rejection to claim 17 above). 
Claim 21: The hollow tapered cylinder of the distal portion is a partial cylinder (see Figures 7, 8 which show slit 24).
Claim 22: The distal portion of the tip includes a passageway configured to receive the implantable medical lead extension (34) (at 24 in Figures 7, 8, 8a).
	Claim 23: The cavity (28) is configured to receive a connector body (40) of a lead extension (34). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann’094, as applied to claim 13, further in in view of Skakoon et al. (US Patent Application 2004/0044348). 
Claim 15: Mann’094 teaches the body includes a portion (34, 8) that extends distally from the carrier when the body is positioned within the cavity. However, the tip portion is not configured for forming a percutaneous tunnel. 
Like Mann’094, Skakoon’348 is directed towards a device for pulling an implantable device (6) through a subcutaneous tunnel in a patient (Figure 2). 
Skakoon’348’s device (Figure 6) includes a handle (28), a shaft (26) and a tip comprising a carrier (22). The carrier (22) has a cavity which is arranged to carry a body (6) (paragraph [0037]). The body extends from the distal end of the carrier (Figure 6). 
Before delivering the implantable device (6), Skakoon’348 teaches the cavity of the carrier (22) can carry a tunneling tool (34) which extends distally from the carrier 
It would have been obvious to one of ordinary skill in the art to modify the device taught by Mann’094 by providing a tunneling tip that fits in the carrier, as taught by Skakoon’348, in order to allow the tool to create a tunnel through tissue before delivering the implantable device. 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann’094, as applied to claim 13, further in view of Chinn et al. (US Patent 8,409,233). 
Claim 16: Mann’094 teaches the limitations of claim 16 including that the carrier (32) is removably coupled to the shaft (12) via a connector (20’). Mann’094 does not teach a threaded engagement, but states that various methods of connecting the carrier to the shaft can be used (column 6, lines 21-29). 
Chinn’233 is directed towards a similar device as Mann’094 – see Figures 7, 8, 8a – they are the same as Mann’094’s Figures 7, 8, 8a. Chinn’233 is a continuation-in-part of Mann’094. 
Chinn’233 teaches the carrier (32) is removably detached to shaft (12), as in Mann’094. Chinn’233 explicitly discloses a threaded engagement as an alternate connection mechanism between the carrier and the shaft (column 7, lines 41-48).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Mann’094 with a threaded connection between the shaft and carrier, as taught by Chinn’233, because Mann’094 . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        15 February 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771